Citation Nr: 1031790	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-30 323	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an adjustment disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a personality disorder.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from May 1980 to November 
1984.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, the RO denied the Veteran's petition to reopen 
a claim for service connection for what it identified as an 
adjustment disorder, reasoning that the Veteran's August 2003 
claim for service connection for an atypical anxiety disorder was 
in reality a claim to reopen previously denied claims of service 
connection.  Pursuant to the Veteran's October 2004 notice of 
disagreement, the RO issued a statement of the case in August 
2005, characterizing the Veteran's claim variously as "mental 
condition to include adjustment disorder, claimed as anxiety 
disorder" and "mental condition to include adjustment disorder 
and bi-polar disorder, claimed as anxiety disorder."  The Board 
remanded the matter in February 2008 for notification, 
evidentiary development, and adjudication.  The Appeals 
Management Center (AMC) addressed the notification and 
evidentiary development sought by the Board and re-adjudicated 
the Veteran's case via a supplemental statement of the case in 
May 2010 in which it again denied the Veteran's claims to reopen.  
(In the May 2010 rating decision, the AMC separately granted 
service connection for bipolar disorder.  Because the award of 
service connection for bipolar disorder constitutes a full grant 
of that issue on appeal, that issue is no longer on appeal, and 
is therefore not before the Board.  See 38 C.F.R. § 20.204 
(2009).)

The Board notes that VA previously denied service connection for 
an adjustment disorder and a personality disorder in a rating 
decision issued in August 1985.  That decision was not appealed 
and became final.  The RO additionally denied what it identified 
as a petition to reopen a claim of service connection for a 
"nervous condition" in September 1992.  The Veteran did not 
appeal that decision, and it also became final.  The Board 
construes the denial in September 1992, because it was 
characterized as a denial of a claim to reopen, as encompassing 
the Veteran's petition to reopen claims of service connection for 
an adjustment disorder and an atypical personality disorder-the 
conditions previously denied in 1985.

Regardless of what the RO has done, however, the Board must first 
address the question of whether new and material evidence has 
been received to reopen the claims of service connection for 
adjustment disorder and for atypical personality disorder.  This 
is so because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
characterized the Veteran's appeal as a petition to reopen the 
previously denied claims.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the Veteran's petition to 
reopen his previously denied claims for service connection for 
adjustment disorder and for atypical personality disorder.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court has indicated that, if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims (Court) 
has required that, in the context of a claim to reopen, VCAA 
notice must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See id.

In this case, the RO issued the Veteran a notice letter in March 
2008 that satisfied VA's duty to assist under the VCAA.  However, 
that letter was returned to the RO as undeliverable in March 
2008, with a forwarding address provided by the United States 
Postal Service (USPS).  Although the USPS provided the RO with a 
valid forwarding address, the RO did not send the Veteran a 
corrective notice letter sufficient under the VCAA.  Instead, the 
RO sent the Veteran a letter in January 2010 that discussed, in 
part, what evidence VA would obtain for the Veteran and what 
evidence it was his responsibility to obtain.  The letter further 
informed the Veteran of the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The letter did not inform the Veteran, 
however, of the need to submit new and material evidence to 
reopen his claims for service connection; nor did it contain any 
explanation of what constitutes new and material evidence under 
relevant regulations.  The letter further failed to inform the 
Veteran of the evidence and information necessary to establish 
the underlying claims of entitlement to service connection.  

The holding in Kent requires VA to inform the Veteran what 
specific evidence is necessary to reopen his claims.  Thus, the 
Board finds action by the agency of original jurisdiction (AOJ) 
is required to satisfy the notification provisions of the VCAA in 
accordance with Kent, supra.  See Stegall, 11 Vet. App. at 271; 
see also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

After providing the required notice, the AOJ should attempt to 
obtain any pertinent outstanding evidence for which the Veteran 
provides sufficient information and, if necessary, authorization.  
See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  The AOJ must send to the Veteran and 
his representative a corrective VCAA 
notice that explains what constitutes new 
and material evidence and specifically 
identify the type of evidence necessary to 
satisfy the elements of the underlying 
claims that were found insufficient in the 
previous denial, in accordance with Kent, 
supra.  

2.  After giving the Veteran opportunity to 
respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the claims to reopen must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

